Exhibit 10.7
***  Certain information contained in this agreement, marked in brackets [***],
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions pursuant to Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
FOURTH AMENDMENT TO
CREDIT AGREEMENT
Dated as of November 9, 2010
among
POWERSECURE INTERNATIONAL, INC.,
as the Borrower,
CITIBANK, N.A.,
as Administrative Agent and Co-Syndication Agent
SUNTRUST BANK,
as Co-Syndication Agent
BRANCH BANKING AND TRUST COMPANY,
as Documentation Agent
and
The Other Lenders Party Hereto
CITIBANK, N.A.
Sole Bookrunner

 

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
November 9, 2010, among POWERSECURE INTERNATIONAL, INC., a Delaware corporation
(the “Borrower”), CITIBANK, N.A., in its capacity as a lender party to the
Credit Agreement defined below (“Citibank”), SUNTRUST BANK, in its capacity as a
Lender (as defined in the Credit Agreement) (“SunTrust”) and BRANCH BANKING AND
TRUST COMPANY, in its capacity as a Lender (as defined in the Credit Agreement)
(“BB&T”), Citibank, SunTrust and BB&T are hereby collectively referred as the
“Lenders”) and CITIBANK, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”).
BACKGROUND
A. The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of August 23, 2007, as amended by that
certain First Amendment to Credit Agreement, dated as of January 17, 2008, that
certain Second Amendment to Credit Agreement, dated as of April 18, 2008, and
that certain Third Amendment to Credit Agreement, dated as of November 12, 2008
(said Credit Agreement, as amended, the “Credit Agreement”; the terms defined in
the Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement).
B. The Borrower, the Lenders and the Administrative Agent desire to make
amendments to the Credit Agreement.
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the parties hereto covenant
and agree as follows:
1. AMENDMENTS.
(a) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

                                                              Alternate        
              Eurodollar     Base Rate for                       Rate for    
Revolving               Revolving     Revolving and     and Term   Pricing Level
    Leverage Ratio   Commitment Fee     Term Loans     Loans   I    
Less than 1.25 to 1.00
    0.375       2.000       0.250   II  
Greater than or equal to 1.25 to 1.00 but less than 2.25 to 1.00
    0.400       2.250       0.500   III  
Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00
    0.450       2.750       1.000   IV  
Greater than or equal to 2.75 to 1.00
    0.5125       3.250       1.500  

 

 



--------------------------------------------------------------------------------



 



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered for any Fiscal Quarter
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section 6.02(a), then Pricing
Level IV shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the first Business Day immediately following the date such
Compliance Certificate is actually delivered to the Administrative Agent.
Notwithstanding the foregoing, the Applicable Rate in effect from and after the
Fourth Amendment Closing Date through and including the date the Compliance
Certificate is delivered pursuant to Section 6.02(a) for the Fiscal Quarter
ending December 31, 2010 shall be Level I.
In the event that any financial statement delivered pursuant to Section 6.01(a)
or 6.01(b) or any Compliance Certificate delivered pursuant to Section 6.02(a)
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have lead to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined using the Pricing Level
applicable for such Applicable Period based upon the corrected Compliance
Certificate, and (iii) the Borrower shall immediately pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with the terms
hereof. This paragraph shall not limit the rights of the Administrative Agent
and the Lenders under Section 2.08 and Article VIII and other provisions of this
Agreement. The obligations of the Borrower under this paragraph shall survive
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

2



--------------------------------------------------------------------------------



 



(b) The definition of “Revolving Maturity Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
“Revolving Maturity Date” means (a) November 12, 2013 or (b) such earlier date
as the (i) the Obligations become due and payable pursuant to this Agreement
(whether by acceleration, prepayment in full, scheduled reduction or otherwise)
or (ii) there shall exist an Event of Default under Section 8.01(f) of this
Agreement.
(c) The definition of “Term Maturity Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
“Term Maturity Date” means (a) November 12, 2015, or (b) such earlier date as
(i) the Obligations become due and payable pursuant to this Agreement (whether
by acceleration, prepayment in full, scheduled reduction or otherwise) or
(ii) there shall exist an Event of Default under Section 8.01(f).
(d) Section 1.01 of the Credit Agreement is hereby amended by adding the defined
term “Fourth Amendment Closing Date” in proper alphabetical order to read as
follows:
“Fourth Amendment Closing Date” means the date that all conditions of
effectiveness set forth in Section 4 of the Fourth Amendment to Credit
Agreement, dated as of November 9, 2010, among the Borrower, the Lenders party
thereto and the Administrative Agent are satisfied.
(e) Section 2.02(a) of the Credit Agreement is hereby amended to read as
follows:
(a) The Borrower may, by notice to the Administrative Agent (who shall promptly
notify the Lenders) not later than 45 days prior to November 12, 2013, elect to
convert the portion of the aggregate amount of Revolving Loans outstanding on
November 12, 2013 (not to exceed the PowerSecure Recurring Revenue Project
Capital Allowance as of such date), into term loans (“Term Loans”) in such
aggregate amount. Term Loans may not be repaid and then reborrowed.
(f) Section 7.02(k) of the Credit Agreement is hereby amended to read as
follows:
(k) Investments in the form of Permitted Acquisitions; provided, however,
(i) the aggregate Acquisition Consideration for any Permitted Acquisition shall
not exceed $10,000,000 and (ii) the aggregate Acquisition Consideration for all
Permitted Acquisitions made after November 9, 2010 shall not exceed $20,000,000.
(g) Section 7.12(a) of the Credit Agreement is hereby amended to read as
follows:
(a) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
the end of any Fiscal Quarter of the Borrower to be less than 1.25 to 1.00.

 

3



--------------------------------------------------------------------------------



 



*** Certain information contained in this agreement, marked in brackets [***],
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions pursuant to Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
(h) Section 7.12(d) of the Credit Agreement is hereby amended to read as
follows:
(d) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth as
of the end of any Fiscal Quarter to be less than the sum of (i) $55,000,000,
plus (ii) an amount equal to 50% of Consolidated Net Income earned in each
Fiscal Year ending after December 31, 2010 (with no reduction for any net loss
in any such Fiscal Year), which shall be added after the completion of each
Fiscal Year, plus (iii) an amount equal to 100% of the aggregate increases in
Shareholders’ Equity of the Borrower and its Subsidiaries after December 31,
2009 by reason of the issuance and sale of Equity Interests of the Borrower or
any Subsidiary (other than issuances to the Borrower or a wholly-owned
Subsidiary), including upon any conversion of debt securities of the Borrower
into such Equity Interests, minus (iv) the amount of any non-cash charges or
losses after December 31, 2009 which do not subsequently represent a cash charge
or loss, which shall be deducted as of the Fiscal Quarter in which they are
incurred.
(i) The Compliance Certificate is hereby amended to be in the form of Exhibit E
attached to this Fourth Amendment.
2. REPRESENTATIONS AND WARRANTIES. By its execution and delivery hereof, the
Borrower represents and warrants that, as of the Fourth Amendment Closing Date:
(a) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the Fourth Amendment
Closing Date as made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that the
representations contained in subsections (a) and (b) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements furnish
pursuant to subsections (a) and (b), respectively, of Section 6.01 of the Credit
Agreement;
(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;
(c) (i) the Borrower has full power and authority to execute and deliver this
Fourth Amendment, (ii) this Fourth Amendment has been duly executed and
delivered by the Borrower, and (iii) this Fourth Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;
(d) neither the execution, delivery and performance of this Fourth Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will violate any Law or conflict
with any Organization Documents of the Borrower, or any indenture, agreement or
other instrument to which the Borrower or any of it property is subject;
(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the

 

4



--------------------------------------------------------------------------------



 



*** Certain information contained in this agreement, marked in brackets [***],
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions pursuant to Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
(f) execution, delivery or performance by the Borrower, of this Fourth Amendment
or (ii) the acknowledgement by each Guarantor of this Fourth Amendment; and
(g) [***], a Subsidiary of PowerSecure, Inc., has been inactive since August 6,
2010, the date of its incorporation.
3. CONDITIONS TO EFFECTIVENESS. All provisions of this Fourth Amendment shall be
effective upon satisfaction or completion of the following:
(a) the Administrative Agent shall have received counterparts of this Fourth
Amendment executed by the Lenders;
(b) the Administrative Agent shall have received counterparts of this Fourth
Amendment executed by the Borrower and acknowledged by each Guarantor;
(c) the Administrative Agent shall have received an opinion of the Borrower’s
counsel, in form and substance satisfactory to the Administrative Agent, with
respect to matters set forth in Sections 2(c), (d), and (e) of this Fourth
Amendment;
(d) the Administrative Agent shall have received in immediately available funds,
for the account of each Lender in connection with this Fourth Amendment, a fee
in an amount equal to the product of (i) 0.20% and (ii) such Lender’s Revolving
Commitment;
(e) the documents required to be delivered pursuant to Section 6.14 of the
Credit Agreement with respect to [***] shall have been delivered; and
(f) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.
4. REFERENCE TO THE CREDIT AGREEMENT.
(a) Upon the effectiveness of this Fourth Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended hereby.
(b) The Credit Agreement, as amended by the amendments referred to above, shall
remain in full force and effect and is hereby ratified and confirmed.
5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Fourth Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).

 

5



--------------------------------------------------------------------------------



 



6. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Fourth Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty (i) are not released, diminished, waived,
modified, impaired or affected in any manner by this Fourth Amendment or any of
the provisions contemplated herein and (ii) cover the Aggregate Revolving
Commitments as increased by this Fourth Amendment, (c) ratifies and confirms its
obligations under its Guaranty, and (d) acknowledges and agrees that it has no
claims or offsets against, or defenses or counterclaims to, its Guaranty.
7. EXECUTION IN COUNTERPARTS. This Fourth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Fourth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
8. GOVERNING LAW; BINDING EFFECT. This Fourth Amendment shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns;
provided, however, that the Borrower may not assign any of its rights arising
from this Fourth Amendment or any other Loan Document, and any prohibited
assignment shall be null and void.
9. HEADINGS. Section headings in this Fourth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Fourth
Amendment for any other purpose.
10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS FOURTH AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date first above written.

            POWERSECURE INTERNATIONAL, INC.
      By:   /s/ Christopher T. Hutter         Christopher T. Hutter        Vice
President, Chief Financial Officer and
Secretary   

Signature Page

 

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Administrative Agent and Lender
      By:   /s/ Gary Pitcock         Gary D. Pitcock        Vice President     
          SUNTRUST BANK, as Lender
      By:   /s/ J. Lance Walton         Name:   J. Lance Walton        Title:  
Senior Vice President                BRANCH BANKING AND TRUST COMPANY,
as Lender
      By:   Steven G. Ballard         Name:   Steven G. Ballard        Title:  
SVP   

Signature Page

 

 



--------------------------------------------------------------------------------



 



*** Certain information contained in this agreement, marked in brackets [***],
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions pursuant to Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.
ACKNOWLEDGED AND AGREED:
POWERSECURE, INC.
POWERSERVICES, INC.
ENERGYLITE, INC.
UTILITYENGINEERING, INC.
UTILITYDESIGN, INC.
WATERSECURE HOLDINGS, INC. (f/k/a Marcum Gas Transmission, Inc.)
REID’S TRAILER, INC.
EFFICIENTLIGHTS, LLC
SOUTHERN FLOW COMPANIES, INC.
POWERPACKAGES, LLC
MARCUM GAS METERING, INC. (f/k/a Metretek, Incorporated)
INNOVATIVE ELECTRONIC SOLUTIONS LIGHTING, LLC
[***]

         
By:
  /s/ Christopher T. Hutter    
 
 
 
Christopher T. Hutter    
 
  Chief Financial Officer for all    

Signature Page

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     
To: Citibank, N.A., as Administrative Agent under the Agreement defined below
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of August 23, 2007
(as amended, extended, supplemented or otherwise modified in writing from time
to time, the “Agreement;” the terms defined therein being used herein as therein
defined), among PowerSecure International, Inc. (the “Borrower”), the Lenders
from time to time party thereto, and Citibank, N.A., as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                         of the Borrower, that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following for Fiscal Year-end financial statements]
1. Attached hereto as Schedule 1 are the Fiscal Year end audited financial
statements required by Section 6.01(a) of the Agreement for the Fiscal Year of
the Borrower ended as of the date set forth above as the Financial Statement
Date, together with the report and opinion of an independent certified public
accountant required by such section. Such financial statements fairly present in
all material respects when considered in relation to the consolidated financial
statements of the Borrower and its Subsidiaries.
[Use following for Fiscal Quarter-end financial statements]
1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the Fiscal Quarter of the Borrower ended
as of the date set forth above as the Financial Statement Date. Such financial
statements fairly present in all material respects when considered in relation
to the consolidated financial statements of the Borrower and its Subsidiaries.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

 

Exhibit E - Page 1



--------------------------------------------------------------------------------



 



3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents [add, if applicable: except as hereinafter
listed], and to the best knowledge of the undersigned as of the date hereof no
Default or Event of Default under the Agreement has occurred and is continuing
as of the date hereof [add, if applicable: except the following list of each
Default or Event of Default under the Agreement, and its nature and status, that
has occurred and is continuing as of the date of this Certificate.]
4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date set forth above as
the Financial Statement Date.

 

Exhibit E - Page 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                         ,                      .

            POWERSECURE INTERNATIONAL, INC.
      By:           Name:           Title:      

 

Exhibit E - Page 3



--------------------------------------------------------------------------------



 



For the Fiscal Quarter/Year ended                     (“Financial Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.12(a) – Fixed Charge Coverage Ratio.
       
 
       
A. Consolidated EBITDA:
       
 
       
1. Consolidated Net Income for Subject Period:
  $                       
 
       
2. To the extent involved in calculating such Consolidated Net Income and
without duplication, Consolidated Interest Charges:
  $                       
 
       
3. To the extent included in calculating such Consolidated Net Income and
without duplication, amount of taxes, based on or measured by income, deducted
in determining such Consolidated Net Income for Subject Period:
  $                       
 
       
4. To the extent included in calculating such Consolidated Net Income and
without duplication, depreciation and amortization expense deducted in
determining such Consolidated Net Income for Subject Period:
  $                       
 
       
5. To the extent included in calculating such Consolidated Net Income and
without duplication, all non-cash charges or losses which do not represent a
cash charge or loss for Subject Period or in a future period:
  $                       
 
       
6. To the extent included in calculating such Consolidated Net Income and
without duplication, non-recurring charges consisting of Founders Severance
Payments and relocation expenses of not to exceed $14,200,000 in aggregate
amount:
  $                       
 
       
7. To the extent included in calculating such Consolidated Net Income, Federal,
state, local and foreign income tax credits of the Borrower and its Subsidiaries
for Subject Period:
  $                       
 
       
8. To the extent included in calculating such Consolidated Net Income,
Consolidated Interest Income for Subject Period:
  $                       
 
       
9. To the extent included in calculating such Consolidated Net Income, all
non-cash items increasing Consolidated Net Income for Subject Period:
  $                       
 
       
10. Consolidated EBITDA (Lines I.A.1. + 2. + 3. + 4. + 5. + 6. - 7. - 8. - 9.):
  $                       

 

Exhibit E



--------------------------------------------------------------------------------



 



         
B. Consolidated Lease Expense for Subject Period:
  $                       
 
       
C. Taxes based on income and paid in cash (net of tax refunds) for Subject
Period:
  $                       
 
       
D. Consolidated Interest Charges (excluding, to the extent included in
Consolidated Lease Expense, the interest component of Capital Leases) for
Subject Period:
  $                       
 
       
E. Scheduled payments of principal of Consolidated Funded Indebtedness
(excluding, to the extent included in Consolidated Lease Expense, the principal
component of Capital Leases) for Subject Period:
  $                       
 
       
F. Consolidated Lease Expense for Subject Period:
  $                       
 
       
G. Restricted Payments for Subject Period:
  $                       
 
       
H. During Revolving Availability Period, an amount equal to the product of
(x) 0.20 and (y) the amount by which Total Revolving Outstandings exceeds
$15,000,000 on the Financial Statement Date:
  $                       
 
       
I. Fixed Charge Coverage Ratio ((Line I.A.10. + I.B. – I.C.) ¸ (Lines I.D. +
I.E. + I.F. + I.G. + I.H., if applicable)):
                to 1.00  
 
       
Minimum permitted – See Section 7.12(a) of the Agreement
    1.25 to 1.00  
 
       
II. Section 7.12(b) – Leverage Ratio.
       
 
       
A. Consolidated Funded Indebtedness at Financial Statement Date:
       
 
       
1. all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments:
  $                       
 
       
2. Non-contingent obligations outstanding in respect of letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds or other similar instruments:
  $                       
 
       
3. all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business):
  $                       
 
       
4. indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed or is limited in recourse:
  $                       
 
       
5. Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations:
  $                       

 

Exhibit E



--------------------------------------------------------------------------------



 



         
6. Guarantees of Indebtedness of types specified in Lines II.A.1., II.A.2.,
II.A.3., II.A.4. and II.A.5. above:
  $                       
 
       
7. Consolidated Funded Indebtedness (Lines II.A.1. + 2. + 3. + 4. + 5. + 6.):
  $                       
 
       
B. Consolidated EBITDA for Subject Period:
       
 
       
1. Consolidated EBITDA for Subject Period (See Line I.A.10.):
  $                       
 
       
C. Leverage Ratio (Line II.A.7. ¸ Line II.B.1.):
                 to 1.00  
 
       
Maximum permitted – See Section 7.12(b) of the Agreement
    3.25 to 1.00  
 
       
III. Section 7.12(c) – Asset Coverage Ratio.
       
 
       
A. 80% of Book Value of Accounts on the determination date:
  $                       
 
       
B. 60% of Book Value of Inventory on the determination date:
  $                       
 
       
C. 50% of Book Value of Net Fixed Assets on the determination date:
  $                       
 
       
D. Consolidated Funded Indebtedness (See Line II.A.7.):
  $                       
 
       
E. Outstanding Term Loans on the determination date:
  $                       
 
       
F. Minimum Asset Coverage Ratio (Lines III.A. + III.B. + III.C.) ¸ (Lines III.D.
– III.E.):
                 to 1.00  
 
       
Minimum required – See Section 7.12(c) of the Agreement
    1.25 to 1.00  
 
       
IV. Section 7.12(d) – Consolidated Tangible Net Worth.
       
 
       
A. Consolidated Tangible Net Worth:
  $                       
 
       
B. Minimum Consolidated Tangible Net Worth:
       
 
       
1. $55,000,000:
  $                       
 
       
2. 50% of Consolidated Net Income for each Fiscal Year beginning with each
Fiscal Year after December 31, 2010 (with no reduction for any net loss in any
such Fiscal Year):
  $                       
 
       
3. 100% of the aggregate increases in Shareholders’ Equity after December 31,
2009 by reason of issuance and sale of Equity Interests of the Borrower or any
Subsidiary (other than issuances to the Borrower or a wholly-owned Subsidiary):
  $                       
 
       
4. Non-cash charges or losses after December 31, 2009 which do not subsequently
represent a cash charge or loss:
  $                       
 
       
5. Minimum Consolidated Tangible Net Worth (Lines IV.B.1. + 2. + 3. - 4.:
  $                       

 

Exhibit E



--------------------------------------------------------------------------------



 



         
V. Section 7.12(e) – Debt to Worth Ratio.
       
 
       
A. Total Liabilities at Financial Statement Date:
  $                       
 
       
B. Consolidated Tangible Net Worth at Financial Statement Date
  $                       
 
       
C. Debt to Worth Ratio (Line V.A. ÷ Line V.B.):
                 to 1.00  
 
       
Maximum permitted – See Section 7.12(d) of the Agreement
    1.50 to 1.00  

For purposes hereof, “Subject Period” is the period of four consecutive Fiscal
Quarters ending on the Financial Statement Date.

 

Exhibit E